

116 HR 4240 IH: File Once FAFSA Act
U.S. House of Representatives
2019-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4240IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2019Ms. Underwood (for herself, Ms. Scanlon, and Ms. Schrier) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to reduce the number of times certain applicants for
			 financial assistance are required to file a FAFSA, and for other purposes.
	
 1.Short titleThis Act may be cited as the File Once FAFSA Act. 2.One-time FAFSA filingSection 483(a) of the Higher Education Act of 1965 (20 U.S.C. 1090(a)) is amended by adding at the end the following:
			
				(13)One-time FAFSA filing
 (A)In generalNotwithstanding any other provision of this section and subject to subparagraphs (B) and (C), an applicant who submits a FAFSA for the first time during the period required for the completion of the first undergraduate baccalaureate course of study being pursued by such applicant and is eligible to receive a Federal Pell Grant for the award year for which the applicant submitted such FAFSA, for any succeeding award year—
 (i)for which the applicant does not submit a FAFSA and for which the applicant submits a certification form described in subparagraph (D) that does not indicate a change in the dependency status of such applicant, such applicant—
 (I)shall not be required to submit a FAFSA to receive financial assistance under this title; and (II)shall have an expected family contribution for such year that is equal to the expected family contribution of the applicant determined for the award year for which the applicant submitted a FAFSA during such period, except that an adjustment to such expected family contribution may be made under section 479A;
 (ii)for which the applicant submits a certification form described in subparagraph (D) that indicates a change in the dependency status of the applicant, such applicant—
 (I)shall be required to submit a FAFSA with respect to such award year to receive financial assistance under this title; and
 (II)shall have an expected family contribution for such year that is determined based on such FAFSA; (iii)for which the applicant submits a FAFSA, such applicant—
 (I)shall have an expected family contribution for such year that is determined based on such FAFSA; and
 (II)shall be required to submit a FAFSA for any other award year for which the applicant seeks financial assistance under this title; and
 (iv)for which the applicant does not submit a certification form described in subparagraph (D), such applicant shall submit a FAFSA for such succeeding award year and any other award year for which the applicant seeks financial assistance under this title.
 (B)Adjustment of expected family contributionWith respect to an applicant described in subparagraph (A)(i) who receives an adjustment under section 479A to the expected family contribution of the applicant for an award year, for any succeeding award year after the award year for which the adjustment was made, subclause (II) of such subparagraph shall be applied to such applicant by substituting expected family contribution of the applicant as most recently adjusted under section 479A for such applicant for the expected family contribution of the applicant determined for the award year for which the applicant submitted a FAFSA during such period.
 (C)Rule for certain studentsWith respect to an applicant who submits a FAFSA for award year 2020–2021 and enrolls in an institution of higher education for such year, subparagraph (A) shall be applied—
 (i)in the matter preceding clause (i), by substituting award year 2020–2021 for the first time; and (ii)in clause (i)(II), by substituting award year 2020–2021 for the award year for which the applicant submitted a FAFSA during such period.
 (D)Student certification formThe Secretary, in cooperation with representatives of agencies and organizations involved in student financial assistance, shall use behavioral science insights to produce, distribute, and process free of charge a short and simple consumer-tested certification form that uses skip logic to bypass fields that are inapplicable to an applicant. Such form shall not require an applicant to provide data that the Secretary may otherwise obtain with respect to the applicant (such as age or active duty military status), and may only contain the data elements required for purposes of subparagraph (A)(i)—
 (i)to confirm whether the applicant is— (I)a dependent student;
 (II)a single independent student or a married independent student without dependents (other than a spouse); or
 (III)an independent student with dependents other than a spouse; (ii)to allow the applicant to update the contact information of such applicant or the Federal School Code of the institution of higher education in which the applicant is, or will be enrolled, for the award year for which the applicant submits such form; and
 (iii)to ask whether the applicant’s need and eligibility for financial assistance under this title has not changed substantially since the most recent of the following:
 (I)The applicant submitted a FAFSA. (II)The applicant received an adjustment under section 479A to the expected family contribution of the applicant.
 (E)DefinitionsIn this paragraph: (i)Dependency statusThe term dependency status means the status of an applicant as—
 (I)a dependent student; (II)a single independent student or a married independent student without dependents (other than a spouse); or
 (III)an independent student with dependents other than a spouse. (ii)Succeeding award yearThe term succeeding award year—
 (I)when used with respect to an applicant who submits a FAFSA for the first time for an award year during the period required for the completion of the first undergraduate baccalaureate course of study being pursued by such applicant, means any award year during such period that follows the award year for which the applicant submits such FAFSA; and
 (II)when used with respect to an applicant described in subparagraph (C), means any award year after award year 2019–2020 during the period required for the completion of the first undergraduate baccalaureate course of study being pursued by such applicant..
		